DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2022 has been entered.  Claims 1, 3-17, 22-24 and 27 remain pending in the present application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interconnecting means” and “ground engaging means” in claim 1.  It is the Examiner’s position that using the phrase “interconnecting/ground engaging means” invokes 112(f) since it is an equivalent way of saying “means for interconnecting/engaging the ground.” See MPEP 2181 part A which cites Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery").  It is the Examiner’s position that this limitation follows the same pattern and therefore invokes 35 USC 112(f).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the interconnecting means as structure (2) shown in Figs. 1 and 16 respectively and the ground engaging means as feet (5a, 6a, 7a, and 8a) shown in Figs. 1 and 16 respectively. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys US 467811 (hereinafter Humphreys) in view of Coste FR 2607878 (hereinafter Coste).

    PNG
    media_image1.png
    227
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    784
    839
    media_image2.png
    Greyscale

Re. Cl. 1, Humphreys discloses: A stabilizing arrangement (Fig. 1-2) for supporting an object (10, Fig. 1), the stabilizing arrangement including: an interconnection means for connecting to at least one leg and for pivotally connecting to at least one balance beam (see annotated figure 2 and 16s, it is the Examiner’s position that the interconnecting means only shows half of the arrangement and the annotated arrangement extends around the entire structure; balance beam 20), a first leg, a second leg, a third leg and a fourth leg (12s, Fig. 1, for each of the four legs), each of the first, second, third and fourth legs being slidably connected to the interconnection means by a respective slide connection (see Fig. 1, sliding into and out of 16), and each having a respective ground engaging means for engaging a ground (see 13, Fig. 1), the respective ground engaging means of the second and fourth legs being on opposing sides of a virtual straight line extending between the ground engaging means of the first and third legs (see Fig. 1-2, the table would have four legs where 13s on a first and third leg are diagonally connected with a straight line, thus meeting the claim limitation), wherein the at least one balance beam (20 and 15, Fig. 4), includes a first balance beam (20, Fig. 4) pivotally connected directly or indirectly to the interconnection means at a first pivot (see Fig. 1, at 20a), the first balance beam in use contacting and directly acting on but not being fixed to a lever contact region on the first leg (see Fig. 1-2, directly acting on lever contact region 14 of the right leg but not fixed thereto, due to 15 and 14 being engaged but not fixed, a gap could result between them in certain instances, e.g. warping), and in use, contacting and directly acting on but not being fixed to a lever contact region of on the second leg (see Fig. 1-2, directly acting on lever contact region 14 of the left leg but not fixed thereto; due to 15 and 14 being engaged but not fixed, a gap could result between them in certain instances, e.g. warping); wherein a respective position of two of the legs (12) of the respective legs is determined by at least a first balance beam (see Fig. 1); the at least one balance beam and the first, second, third and fourth legs being arranged such that when the first leg moves in a first direction relative to the interconnection means the second leg moves in at least a second direction relative to the interconnection means, the second direction being an opposite direction relative to the first direction (Lines 85-95),.
Re. Cl. 4, Humphreys discloses: the object is supported by or connected directly or indirectly to the interconnection means (see Fig. 1-2, 10 is supported directly on top of the annotated interconnecting means).
Re. Cl. 5, Humphreys discloses: the object is a table top (see 10, Fig. 1).
Re. Cl. 7, Humphreys discloses: each said slide connection permits linear sliding of the respective leg relative to the interconnecting means (see Fig. 1-2, vertical sliding of 12 within 11).
Re. Cl. 8, Humphreys discloses: the linear sliding of the respective leg is in a substantially vertical direction relative to the interconnecting means or in a direction that is perpendicular to an average ground plane (see Fig. 1, the vertical direction that 12 moves within 11 would be vertical).
Re. Cl. 9, Humphreys discloses: the first balance beam engages in use a first engagement region (left 14, Fig. 1) with said or one of said lever contact regions on the first leg and engages in use at a second engagement region with said or one of said lever contact regions on the second leg (see Fig. 1, right 14), the first engagement region being on the opposite side of the first pivot to the second engagement region (see Fig. 1, opposite side of 20a).
Re. Cl. 22, Humphreys discloses: each of the respective first and second legs is a respective movable leg (see 12, Fig. 1) including the respective ground engaging means (see 13, Fig. 1), the interconnection means includes first, second, third and fourth fixed leg portions (11s, Fig. 1), and each said respective slide connection permits the respective movable leg to slide relative to the respective fixed leg portion of the interconnection means (see Fig. 1, and Lines 85-95).
Re. Cl. 23, Humphreys discloses: said at least one lever contact region on each said movable leg further includes first and second lever contact regions (see 14s, Fig. 1), each balance beam including a first engagement region and a second engagement region (15s, Fig. 1), the respective first, second or third pivot being between the first and second engagement regions of the respective first, second or third balance beam (see Fig. 1), the first engagement region of the first balance beam being, in use, in contact with the first lever contact region of the first movable leg, the first engagement region of the second balance beam being, in use, in contact with the first lever contact region of the second movable leg, the first engagement region of the third balance beam being in use, in contact with the first lever contact region of the third movable leg (shown schematically in Fig. 1; by modifying the Humphreys device to include four beams as discussed below, it is the Examiner’s position that the claimed configuration would be present) the second engagement region of the first balance beam being, in use, in contact with the second lever contact region of the second movable leg (see Fig. 1), the second engagement region of the second balance beam being, in use, in contact with the second leger contact region of the third movable leg, the second engagement region of the third balance beam being, in use, in contact with the second lever contact region of the fourth movable leg (shown schematically in Fig. 1; by modifying the Humphreys device to include four beams as discussed below, it is the Examiner’s position that the claimed configuration would be present).
Re. Cl. 27, Humphreys discloses: the respective movable leg is substantially located around the outside of the respective fixed leg portion or wherein the respective moveable leg is located substantially inside the respective fixed leg portion (see 12s inside 11s, Fig. 1).
Re. Cls. 1, 3, 6, 10-11, and 22-24 Humphreys discloses that legs on both sides of the table may be provided with the rods and levers if desired (Lines 100-102) but does not explicitly disclose wherein a respective position of each of the respective legs is determined by at least three different constraints including at least two of the following additional constraints: i. a second balance beam pivotally connected directly or indirectly to the interconnection means at a second pivot and in use, directly acting on but not being fixed to a lever contact region on the second leg, and in use, directly acting on but not being fixed to a lever contact region on the third leg; ii. a third balance beam pivotally connected directly or indirectly to the interconnection means at a third pivot, and in use, directly acting on but not being fixed to a lever contact region on the third leg, and in use, directly acting on but not being fixed to a lever contact region on the fourth leg; iii. a first leg fixing providing a fixing of the first leg to the third leg; and iv. a second leg fixing providing a fixing of the second leg to the fourth leg, and the third leg moves in the first direction and the fourth leg moves in at least the second direction (Cl. 1), the at least two additional constraints include one of the following combinations of the constraints: a) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs; b) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint iv. the second leg fixing which fixes the second leg to the fourth leg; c) constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs and constraint iii. the first leg fixing which fixes the first leg to the third leg; or d) constraint iii. the first leg fixing which fixes the first leg to the third leg and constraint iv, the second leg fixing which fixes the second leg to the fourth leg (Cl. 3), an additional constraint of a fourth balance beam pivotally connected directly or indirectly to the interconnection means at a fourth pivot and engaging in use directly with a lever contact region the fourth leg and engaging in use with the first leg (Cl. 6), the additional constraints include the second balance beam, the second balance beam engages in use at a first engagement region with said or one of said lever contact regions on the second leg and engages in use at a second engagement region with said or one of said lever contact regions on the third leg, the first engagement region being on the opposite side of the second pivot to the second engagement region (Cl. 10), the additional constraints include the third balance beam, the third balance beam engages in use at a first engagement region with said or one of said lever contact regions on the third leg and engages in use at a second engagement region with said or one of said lever contact regions on the fourth leg, the first engagement region being on the opposite side of the first and/or third pivot to the second engagement region (Cl. 11), when the at least two additional constraints include said constraint i the second balance Attorney Docket WM 1051US5beam pivotally connected to the interconnection means and engaging with said one or one of said lever contact regions of each of the second and third legs and said constraint ii the third balance beam pivotally connected to the interconnection means and engaging with said or one of said lever contact regions on each of the third and fourth legs, the third and fourth legs is a respectively movable leg including the respective ground engaging means (Cl. 22), or further including an additional constraint of a fourth balance beam having first and second engagement regions and being pivotally connected directly or indirectly to the interconnection means at a fourth pivot between the first and second engagement regions, the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis (Cl. 24).  Coste discloses stabilization arrangements (see Fig. 5a-b) which include different embodiments which function to stabilize an object (see 8, Fig. 5a-b).  Coste discloses a stabilizing arrangement (Fig. 4 and 5b) which includes an interconnecting means (8, Fig. 4); four adjustable legs (see annotated figure 4) and at least one balance beam (see annotated figure 4, located as being attached to the legs but being between the delineated sections), including a first balance beam pivotally connected directly or indirectly to the interconnection means and engaging in use with the first leg and engaging in use with the second leg (see Fig. 5b, pivotally connected at 7 to interconnecting means 8).  Re. Cl. 1, Coste discloses wherein a respective position of each of the respective legs (see annotated figure 4) is determined by at least three different constraints including the first balance beam and at least two of the following additional constraints: i. a second balance beam (see annotated figure 4) pivotally connected directly or indirectly to the interconnection means at a second pivot (see 7, Fig. 5) and engaging in use, directly with a said lever contact region on the second leg and engaging in use directly with a said lever contact region on the third leg (see annotated figure 4, where the beam attaches to each leg); ii. a third balance beam (see annotated figure 4) pivotally connected directly or indirectly to the interconnection means at a third pivot (7, Fig. 5b) and engaging in use, directly with a said lever contact region on the third leg and engaging in use directly with a said lever contact region on the fourth leg (see annotated figure 4, where the beam attaches to each leg); iii. a first leg fixing providing a fixing of the first leg to the third leg; and iv. a second leg fixing providing a fixing of the second leg to the fourth leg, said at least different constraints thereby ensuring that when the first move in a first direction relative to the interconnection means when the second leg moves in at least a second direction relative to the interconnection means, the second direction being an opposite direction relative to the first direction; third leg moves in the first direction and the fourth leg moves in at least the second direction (see Fig. 4 and 5b). Re. Cl. 3, Coste discloses the at least two additional constraints include one of the following combinations of the constraints: a) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs (see Fig. 4 and 5b); b) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the second and third legs and constraint iv. the second leg fixing which fixes the second leg to the fourth leg; c) constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with lever contact regions on the third and fourth legs and constraint iii. the first leg fixing which fixes the first leg to the third leg; or d) constraint iii. the first leg fixing which fixes the first leg to the third leg and constraint iv, the second leg fixing which fixes the second leg to the fourth leg. Re. Cl. 6, Coste discloses an additional constraint of a fourth balance beam pivotally connected directly or indirectly to the interconnection means at a fourth pivot and engaging in use directly with a said lever contact region the fourth leg and engaging in use with the first leg (see Fig. annotated 4, the device includes four beams 3 which engage the legs as being directly attached thereto). Re. Cl. 10, Coste discloses the additional constraints include the second balance beam, the second balance beam engages in use at a first engagement region with said or one of said lever contact regions on the second leg and engages in use at a second engagement region with said or one of said lever contact regions on the third leg, the first engagement region being on the opposite side of the second pivot to the second engagement region (see annotated Fig. 4, each beam on its opposing ends engages with legs 11 with the pivot 7 in the center).  Re. Cl.  11, Coste discloses the additional constraints include the third balance beam, the third balance beam engages in use at a first engagement region with said or one of said lever contact regions on the third leg and engages in use at a second engagement region with said or one of said lever contact regions on the fourth leg, the first engagement region being on the opposite side of the first and/or third pivot to the second engagement region (see annotated figure 4, there are four beams, each beam on its opposing ends engages with legs 11 with the pivot 7 in the center). Re. Cl. 22, Coste discloses when the at least two additional constraints include said constraint i the second balance Attorney Docket WM 1051US5beam pivotally connected to the interconnection means and engaging with said one or one of said lever contact regions of each of the second and third legs and said constraint ii the third balance beam pivotally connected to the interconnection means and engaging with said or one of said lever contact regions on each of the third and fourth legs, the third and fourth legs is a respectively movable leg including the respective ground engaging means (see annotated figure 4,  there are four beams, each beam on its opposing ends engages with the annotated legs with the pivot 7 in the center and legs have a ground engaging means or bottom portion which contacts the ground).  Re. Cl. 24, Coste discloses further including an additional constraint of a fourth balance beam having first and second engagement regions and being pivotally connected directly or indirectly to the interconnection means at a fourth pivot between the first and second engagement regions, the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis (see annotated figure 4, there are four beam, each having opposing ends which engage with lever contact regions of legs; further as shown in Fig. 4, the axes 9 are substantially aligned across 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Humphreys device to have its beam/lever arrangement on all of the legs since Humphreys discloses that other legs can have such an arrangement (Lines 100-102) and Coste discloses that having beams interacting between all four legs is an alternate configuration to having beams on opposing legs (see Figs. 3-4).  Furthermore, this modification would provide a more adaptable supporting interface which could be used on far more irregular surfaces, therefore improving the Humphreys table.
Re. Cl. 24, and specifically, the limitation “the first engagement region of the fourth balance beam, in use, being in contact with the first lever contact region of the fourth movable leg and the second engagement region of the fourth balance beam, in use, being in contact with the second lever contact region of the first movable leg, and  Attorney Docket WM 105US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis,” it is the Examiner’s position that the proposed modification would meet this limitation.  By modifying Humphreys to have its beam/lever arrangement between all four legs of the table as disclosed by Coste, the resulting combination would have four balance beams, four movable legs, levers at each end of the legs and function in the same manner as claimed.  
Allowable Subject Matter
Claims 12-17 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the specific limitations of “wherein, the additional constraints include the first leg fixing, the first leg being fixed to the third leg by a first lower brace, the first leg fixing including the first lower brace” in the combination of claim 12 and “wherein, the additional constraints include the second leg fixing, the second leg being fixed to the fourth leg by a second lower brace, the second leg fixing including the second lower brace” in the combination of claim 16 are not anticipated or made obvious by the prior art of record.
Response to Arguments
Applicant's arguments filed 10/30/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the first balance beam of Humphreys (i.e. lever 20) does not contact and directly act on a lever contact region of the first leg without being fixed to the first leg, the Examiner disagrees.  It is the Examiner’s position that the Applicant is misconstruing the rejection set forth by the Examiner by categorizing the balance beam to be solely structure (20). As can be seen above, the Examiner identifies the claimed “balance beam” to be structures (20) and (15) in Humphreys. The claims as written are broad enough such that the balance beam can read on the structures (20) and (15) in the Examiner’s position..  As can be seen in Fig. 1 of Humphreys, the portion (15) of the balance beam directly contacts and acts on lever contact region (14) of leg (12) without being fixed.  Therefore, Applicant’s argument has been considered but is not persuasive since it does not refer to the particular configuration reflected by the Examiner’s rejection. 
Re. Applicant’s argument that Humphreys only shows and describes in detail just one pair of legs and one balance beam, the Examiner does not disagree with this statement.  As discussed previously, the Examiner cites Humphreys disclosure on Page 1, Lines 100-102 mentioning that legs on both sides provided with the levers as desired as evidence that Humphreys recognized that modifications to the structure could be made (i.e. having more than one side provided with the levers).  Humphreys does not fully illustrate or discuss this idea, but the Examiner’s conclusion of obviousness is not based solely on the Humphreys disclosure.  As can be seen above, the Examiner relies upon the combination of Humphreys and Coste to conclude that the Applicant’s claims are obvious.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, Applicant’s argument has been considered but is not persuasive since the rejection is based on the combination of Humphreys in view of Coste. 
Re. Applicant’s argument that the present claims defines using a base constraint (the first balance beam) and two additional constraints (i.e. three constraints).  It appears as though the Applicant is arguing that the claims only require three constrains and exclude the use of a fourth constraint.  However, Applicant’s claim 1 include the phrase “by at least three different constraints including the first balance beam and at least two of the following additional constraints.”  This limitation however, does not limit the constraints to totaling three constraints by using the phrase “at least three.”  Therefore, Applicant’s argument has been considered but is not persuasive since it is not commensurate in scope with the current claim language. 
Re. Applicant’s argument that it is possible to use four constraints if they are arranged such that least one of them does not fix the position of the legs, but is able to act when required, the Examiner recognizes the Applicant’s position.  The Applicant further discusses a hypothetical scenario (i.e. having poor tolerances) the device would still work.  It is unclear how this statement applies to the particular references being relied upon for the purpose of rejection.  It is the Examiner’s position that the Humphreys in view of Coste device (i.e. having four balance beams operating as discussed above) would function in the same manner as the Applicant’s in scenarios where a balance beam has poor tolerance.  In other words, it is the Examiner’s position that Applicant’s claim is broad enough to read on the scenario where there are four balance beams acting like the Humphreys which is rendered obvious by the teachings of Humphreys in view of Coste.  Therefore, it is the Examiner’s position that the combined Humphreys in view of Coste device would function equivalently in the hypothetical scenario discussed by the Applicant and the Applicant’s arguments are therefore not persuasive. 
Re. Applicant’s argument that Coste is largely irrelevant to the claims in the present application, the Examiner disagrees.  The Coste reference is directed towards the same field of invention as the Applicant’s and provides a teaching of duplicating the balance beam so that a balance beam interacts between all four legs as discussed above.  Therefore, it is the Examiner’s position that the Coste reference is relevant to Applicant’s claimed invention and Applicant’s argument is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the Examiner’s position that Applicant’s arguments concerning the force diagram and engineering analysis of the free body are arguments against the Coste reference solely.  The rejection at issue is a combination of Humphreys in view of Coste.  Therefore, these arguments have been considered but they are not persuasive since they do not refer to the combination of references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632